PER CURIAM.
Roy Ryan appeals the summary denial of his motion to correct sentence. It appears that he is serving concurrent 30-month sentences in two separate circuit court cases, but with presentence jail credit of 201 days awarded in only one case. Ryan asserts that he is entitled to the same amount of credit-time applied equally against both sentences. See Daniels v. State, 491 So.2d 543 (Fla.1986).
The trial court, in denying the motion, failed to provide portions of the record sufficient to refute Ryan’s claim. Thus we are unable to determine whether the holding in Daniels applies to this case, requiring equal credit against both sentences, or whether circumstances may exist which justify an unequal award of credit. See, e.g., Keene v. State, 500 So.2d 592 (Fla. 2d DCA 1986). Accordingly, we remand this case for further proceedings. After remand, if the trial court again determines that Ryan’s motion should be denied, it should attach to its order whatever documentation is relied upon in support of its findings. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain further appellate review.
Reversed.
SCHEB, A.C.J., and LEHAN and THREADGILL, JJ., concur.